Title: To George Washington from Ebenezer Davis, 23 February 1791
From: Davis, Ebenezer
To: Washington, George



Sir
Portland [District of Maine] Feby 23d 1791

Will you permit me for one moment to request your notice of my desire to serve in the District of Maine as Inspector of the Militia should such an Officer be appointed. It will perhaps be in vain to attempt to make myself known to the President of the United States but I had the honor of serving under your Command during the whole of the Late War and more then once had the happiness of meeting with your approbation. In special by the notice you was pleased to take of my Conduct at Delaney’s Bridge in January 1781. soon after I was Detached with a Corps of Light Infantry Commanded by the Marquis De la Fayette into Virginia But I cannot flatter myself that such minutia can still occupy a place in your memory. I have but to say I served with pleasure till the army was disbanded and still love the profession of Arms. Permit me with Sincere affection and the greatest respect to Subscribe your most obedient & very humble Servant

Ebenezer Davis

